Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” JP H05-269813A (hereinafter “JP813”).

The Examiner has provided a machine translation of JP H05-269813A and an official  partial translation of paragraphs [0026], [0039], and [0040]. The citation of the prior art in this rejection refers to the machine translation and official partial translation.

JP813 teaches a composite cylinder having wear resistance and corrosion resistance comprising a lining layer on the inner surface of the cylinder base material by a HIP process (JP813, [0006-0008]). JP813 also teaches the following composition for the alloy components making up the lining layer, in weight%, (JP813, [0018-0023]):
Element
Present Invention (mass%)
JP813
Overlap
Si
1-7
2.5-10
Preferred: 2.7-3.0
2.5-7
Cr
5-20
5.0-20.0
Preferred: 7.0-10.0

B
1-4
2.5-4.0
Preferred: 2.7-3.0

Mn
0.5-1.5
0
-
Co
0-12
5.0-4.0
Preferred: 8.0-15.0

Balance
Ni and inevitable impurities
Ni and inevitable impurities



JP813 also teaches that the wear resistance can be further improved by uniformly dispersing fine particles made of carbides of elements belonging to groups IVa, Va, or VIa, in the periodic table, i.e., tungsten carbides, in the nickel alloy powder (JP813, [0025]). Moreover, JP813 teaches that when the fine particles made of carbides are contained, the content is preferably 5-60 parts by weight per 100 parts by weight of the alloy material forming the lining layer (JP813, [0026]).  
JP813 also teaches a manufacturing method in which a core metal is inserted into a cylinder base material, forming an annular hollow portion between the two, filled with the alloy powder, containing the tungsten carbide particles in an appropriate volume%, as taught above, and then sealed before being subjected to the HIP process (JP813, [0030-0033]). Moreover, JP813 teaches that after the HIP process, the lids are removed by cutting or the like, the metal core is removed, and the inner surface of the cylinder is finished, i.e., machined (JP813, [0034]).

However, JP813 does not disclose or suggest the lining layer comprising 38-70% by volume of tungsten carbide particles, since the calculated volume%, assuming that the alloy material has a density of 8.9 g/cm3 and the tungsten carbides have a density of 15.6 g/cm3, would be 2.8-25.5 vol.% since the JP813 translation describes the weight ratio as 5 to 60 parts by weight per 100 parts by weight of the alloy material (JP813, [0026] and [0039-0049]) or that the lining layer comprises 0.5-1.5 mass% of Mn. 


In light of the above, claims 1-2 and 4-5 are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/D.M.C./Examiner, Art Unit 1738       
                                                                                                                                                                                                 /BRIAN D WALCK/Primary Examiner, Art Unit 1738